Citation Nr: 0732222	
Decision Date: 10/12/07    Archive Date: 10/23/07

DOCKET NO.  o6-16 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-operative residuals of a fracture of the left femoral 
neck.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel

INTRODUCTION

The veteran had active service in the U.S. Marine Corps from 
April 2004 to September 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Diego, California.  In that decision, the RO granted 
service connection and assigned a 10 percent rating for the 
veteran's residuals of a fracture of the left femoral neck, 
to include retained hardware and surgical scar (left hip 
disability).  The veteran appeals for the assignment of a 
higher initial rating.  This matter was later transferred to 
another jurisdiction, the Portland, Oregon RO. 

In May 2007, the veteran testified before the undersigned 
Veterans Law Judge.  A copy of the transcript of that hearing 
has been associated with the claims file.

For the reasons discussed below, the Board remands this 
appeal to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  The veteran does not have to take any action 
until further notified.


REMAND

In his Board testimony, the veteran reported that he was 
continuing to seek approval for reenlistment into active duty 
and had an examination performed by the U.S. Navy in 
approximately January 2007 for this purpose.  A report of 
this examination is not of record.  Upon remand, the AMC/RO 
must obtain this additional medical evidence as well as any 
other outstanding medical records.  See 38 C.F.R. § 3.159(c) 
(2007).

The veteran was provided with a VA examination in January 
2006 to evaluate the severity of his left hip disability.  
However, in testimony before the Board, he indicated that he 
was on medication the day of the examination and was unable 
to effectively communicate with clinician who performed the 
evaluation.  Upon consideration of this testimony and review 
of the claims file, the Board finds that the veteran should 
be provided with a more current and thorough orthopedic 
examination.  38 C.F.R. § 3.327 (2007); see also, e.g., 
Caffrey v. Brown, 6 Vet. App. 377 (1995); Green v. Derwinski, 
1 Vet. App. 121 (1991).  The examination must include 
complete range of motion testing of the left hip and fully 
consider the effect of pain, weakness, fatigue and other 
relevant symptoms on function of the hip.  38 C.F.R. §§ 4.40, 
4.45; see also DeLuca v. Brown, 8 Vet. App. 202 (1995).

The Board further notes that, after the RO issued an August 
2006 supplemental statement of the case, the veteran 
submitted additional medical records.  He did not waive 
regional office review of this evidence.  While the Board 
would normally send a letter to the veteran and his 
representative to determine if he wants to waive such initial 
RO review, as this appeal must be remanded for the reasons 
noted above, and since the additional evidence is relevant to 
the veteran's claim, the AMC/RO should consider this 
additional evidence and any subsequent supplemental statement 
of the case should reflect such consideration.  See 38 C.F.R. 
§ 19.37(a) (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Any additional VA and non VA medical 
records that relate to the veteran's 
left hip disability that may be 
available must be obtained for inclusion 
in the claims file, to include an 
examination report from a U.S. Navy 
conducted in approximately January 2007.

2.  The veteran should be scheduled for 
a VA orthopedic or joints examination 
for the purpose of determining the 
current severity of his service-
connected residuals of a fracture of the 
left femoral neck, to include retained 
hardware and a surgical scar.  The 
claims file should be sent to the 
examiner. 

The examiner should note all symptoms 
and abnormal clinical findings due to 
the veteran's service-connected 
residuals of a fracture of the left 
femoral neck, to include retained 
hardware and a surgical scar.  The 
examiner should complete a range of 
motion study of the left hip and thigh, 
including extension/flexion and 
abduction of the thigh.  The examiner 
should also note whether motion in 
abduction is lost beyond 10 degrees, 
whether the veteran cannot cross legs, 
and whether he cannot toe-out more than 
15 degrees.  

Further, the examiner should state 
whether it is at least as likely as not 
(50 percent or greater degree of 
probability) that there is any 
additional functional loss (i.e., 
additional loss of motion) of the left 
hip due to pain or flare-ups of pain 
supported by adequate objective 
findings, or additional loss of motion 
due to weakness on movement, excess 
fatigability, incoordination, or any 
other relevant symptom or sign.  Any 
additional limitation of motion should 
be expressed in degrees.

The physician is advised that the term 
"as likely as not" does not mean within 
the realm of possibility.  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is medically sound to find in favor of 
causation as to find against causation.  
More likely and as likely support a 
finding of additional limitation of 
motion due to pain, fatigue, weakness or 
other DeLuca factors; less likely weighs 
against such a finding.

If the clinician is unable to answer any 
question presented without resort to 
speculation, he or she should so 
indicate.

3.  Thereafter, the veteran's claim of 
entitlement to an initial or staged 
rating in excess of 10 percent for 
residuals of a fracture of the left 
femoral neck, to include retained 
hardware and a surgical scar must be 
readjudicated on the basis of all of the 
evidence of record and all governing 
legal authority.  The AMC/RO should also 
specifically consider whether a separate 
compensable rating for the veteran's 
surgical scar in the left hip region is 
warranted.  If the benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative must be provided with a 
supplemental statement of the case.  An 
appropriate period of time should then be 
allowed for a response, before the record 
is returned to the Board for further 
review.

The veteran need take no action until otherwise notified.  
The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the AMC/RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  










The purposes of this remand are to preserve the veteran's due 
process rights.  No inference should be drawn as to the 
outcome of this matter by the actions herein requested.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals




